Harry G. Herman, S.
The court is requested to construe decedent’s will, more particularly article ninth thereof, hereinafter quoted: “ If my daughter, Clarissa mayo nickerson, survives me, I give and bequeath to her any and all shares of the capital stock of First National Bank of Jersey City or of any successor institution which I may own at the time of my death.”
The will from which the above portion is quoted is dated December 11, 1955. Subsequent thereto decedent executed an inter vivos trust agreement dated April 28, 1956, by which she transferred to the trustees, among other assets, all of her First National Bank of Jersey City stock. On May 13,1956 and October 3, 1958, respectively, decedent executed two codicils by the terms of which she expressly ratified and confirmed her will of December 11,1955. The inter vivos trust indenture transferred the property to decedent’s estate upon her death. Decedent died on April 26, 1960, survived by Clarissa Mayo Nickerson and leaving a will and two codicils which were admitted to probate and letters testamentary issued June 20, 1960,
*328The question before the court is whether or not the stock owned by the decedent on her death in the First National Bank of Jersey City was specifically devised to Clarissa Mayo Nickerson.
It is clear to the court that the decedent intended by her will and subsequent instruments to specifically bequeath to her daughter, Clarissa Mayo Nickerson, all of her stock interest in the First National Bank of Jersey City. The language of the will is clear and unambiguous. The provision of the inter vivos agreement merely provided that the said stock would be distributable as an estate asset, in other words, governed by the provisions of the testamentary instruments.. The two subsequent codicils specifically ratified the original will of December 11, 1955. No other result would be consistent with decedent’s wishes.
The fees of the attorney, who is also a coexecutor, will be fixed and allowed in the amount requested for all services rendered and to be rendered to and including the settlement of the decree to be made herein, together with disbursements incurred.